Exhibit 21.1 SEACHANGE INTERNATIONAL, INC. SUBSIDIARIES OF THE REGISTRANT Subsidiary Name Subsidiary Jurisdiction SeaChange US Pty Limited Australia ZQ Interactive, Ltd. British Virgin Islands SEAC Canada Limited Canada ZQ Interactive (Shanghai), Ltd. China (Shanghai) SeaChange International SARL France S.E.A.C. Germany GmbH Germany ODG Deutchland GmbH Germany eventIS GmbH Germany SeaChange India Private, Ltd. India S.E.A.C. Ireland Limited Ireland SeaChange Japan KK Japan SeaChange Korea LLC Korea Cambio Maritimo Mexico, S. de R.L de C.V. Mexico SeaChange B.V. Netherlands eventIS Group B.V. Netherlands eventIS B.V. Netherlands eventIS Software Solutions B.V. Netherlands eventIS Interactive Solutions B.V. Netherlands SeaChange Philippines Corporation Philippines SeaChange LLC Russia SeaChange Asia Pacific Pte. Ltd. Singapore SeaChange Telekomünikasyon Hizmetleri Anonim Sirketi Turkey On Demand Group United Kingdom On Demand Group Limited United Kingdom On Demand Management Ltd. United Kingdom On Demand Productions Ltd. United Kingdom Mobix Interactive Ltd. United Kingdom Sceneworx Ltd. United Kingdom SeaChange International UK Ltd. United Kingdom eventIS (UK) Limited United Kingdom SeaChange Holdings, Inc. United States VividLogic, Inc United States VividLogic (India) Private Ltd. India
